NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

              JOSE LUIS CASTELLANOS-GARCIA, Petitioner.

                          No. 1 CA-CR 18-0266 PRPC
                                 FILED 7-24-18


     Petition for Review from the Superior Court in Maricopa County
                            Nos. CR2000-011803
               The Honorable Christopher T. Whitten, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Jose Luis Castellanos-Garcia, Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Kenton D. Jones, Judge Michael J. Brown, and Judge Jon
W. Thompson delivered the decision of the Court.
                    STATE v. CASTELLANOS-GARCIA
                          Decision of the Court

P E R C U R I A M:

¶1             Petitioner Jose Castellanos-Garcia seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is the
petitioner’s first petition.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not shown any abuse of discretion.

¶4            Accordingly, we grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    JT
                                        2